Third District Court of Appeal
                               State of Florida

                       Opinion filed February 16, 2022.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D21-1350
                     Lower Tribunal No. 19-24318 CC
                           ________________


                            Kyle Melkonian,
                                  Appellant,

                                     vs.

              The Office of Code Enforcement, etc.,
                                  Appellee.



     An Appeal from the County Court for Miami-Dade County, Luis
Perez-Medina, Judge.

     Kyle Melkonian, in proper person.

     Geraldine Bonzon Keenan, Miami-Dade County Attorney, and Zach
Vosseler, Assistant County Attorney, for appellee.


Before EMAS, GORDO and BOKOR, JJ.

     BOKOR, J.
     Based on Miami-Dade County’s partial confession of error, we vacate

the dismissal for lack of prosecution. The County argues that dismissal is

nonetheless appropriate due to a failure to exhaust administrative

remedies.   Miami-Dade County includes in its appendix a circuit court

appellate division opinion. See Melkonian v. Miami-Dade Cnty. Code Enf’t,

No. 2019-271 AP 01 (Fla. 11th Cir. Ct. Apr. 28, 2020).        That opinion

concludes by remanding the matter to the county court for proceedings

consistent with that opinion. As the county court dismissed the matter for

lack of prosecution and did not have the opportunity to comply with the

mandate of the circuit court appellate division, we conclude that the more

prudent course here would be to vacate the dismissal for lack of

prosecution, and permit the county court to proceed as appropriate.

     Reversed and remanded.




                                    2